Citation Nr: 1505484	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left elbow tendonitis/left arm condition. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left wrist arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2012 rating decision denied service connection for a left knee disability, and the June 2014 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for left elbow tendonitis/left arm condition and left wrist arthritis.  

When the issue of entitlement to service connection for a left knee disability was previously before the Board in September 2013, it was remanded for further development.

In December 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert regarding the service connection claim for the left knee disability.  A response was received in January 2015.  As the Board's decision regarding this issue is fully favorable, there is no need to observe the remainder of the 60-day period for the Veteran to submit a response.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for left elbow tendonitis/left arm condition and entitlement to compensation under 38 U.S.C.A. § 1151 for left wrist arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence shows that the Veteran's left knee degenerative joint disease and left knee Osgood-Schlatter's disease were incurred in service.



CONCLUSION OF LAW

The Veteran's left knee degenerative joint disease and left knee Osgood-Schlatter's disease were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2014); VAOPGCPREC 3-2003 (July 16, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Board observed in its September 2013 remand, when the Veteran was examined at entry into service, no left knee disability was noted. 

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  Here, VA cannot presume that, at service entry, the Veteran was not sound with respect to his left knee.

To rebut the presumption of sound condition under 38 U.S.C.A. §§ 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12
Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).   It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12
Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part). 

Even assuming that there was clear and unmistakable evidence that a left knee injury preexisted service, the next question in order to rebut the presumption of soundness is whether there is clear and unmistakable evidence that such injury was not aggravated during service.  Clear and unmistakable evidence that the disease or injury was not aggravated by service may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).

VA examiners have diagnosed the Veteran with degenerative joint disease of the left knee and Osgood-Schlatter's disease of the left knee.  The Veteran's service records include an orthopedic consultation from August 1969 reflecting that the Veteran had reported injuring his left knee in a rodeo one year prior and again "a couple of months ago."  The examiner recommended separation from service as a result of the left knee condition.  An August 1969 Medical Evaluation Board determined that the Veteran's left knee injury was incurred in 1968, prior to service, and was not incurred in the line of duty.

In a January 2015 letter, a VHA medical expert opined that the evidence demonstrated it was highly likely that the Veteran's present disability was the result of the injury he sustained prior to induction.  However, the VHA medical expert also opined that it was highly likely that the condition worsened during the Veteran's active service.  He explained that the physical examination from August 1969 revealed a locked knee representing a displaced, torn meniscus.  The medical expert stated that this condition would cause arthritic changes in the knee if not surgically repaired, and that the evidence did not show the condition was ever addressed with a surgical procedure.      

In short, the Veteran has been diagnosed with a current left knee disability, service treatment records reflect treatment for (and medical discharge for) a left knee condition, and a VHA medical expert has concluded that it is highly likely that the Veteran's condition was aggravated during active service.  As such, the presumption of soundness has not been rebutted, and the criteria for service connection for the Veteran's left knee disability have been met.  


ORDER

Service connection for left knee degenerative joint disease and left knee Osgood-Schlatter's disease is granted. 


REMAND

A June 2014 rating decision denied the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for left elbow tendonitis/left arm condition and left wrist arthritis.  In July 2014, the Veteran filed a notice of disagreement regarding these two issues.  As the RO has not yet issued a statement of the case addressing these issues, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case addressing the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for left elbow tendonitis/left arm condition and entitlement to compensation under 38 U.S.C.A. § 1151 for left wrist arthritis.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


